Citation Nr: 0738147	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the matter of entitlement to service connection for a 
lumbar spine disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to May 1986, 
and November 1986 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In September 2007, the veteran presented testimony during a 
hearing at the RO.

The issues of entitlement to service connection for a right 
knee disorder, right foot disorder, left foot disorder, and a 
lumbar spine disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed May 2002 rating decision denied service 
connection for a low back strain.  The RO held that although 
the service medical records demonstrated in-service 
complaints of lumbar pain; there was no post-service medical 
evidence of a permanent residual or chronic disability.  This 
decision is final.

2.  Evidence received since the May 2002 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying entitlement to 
service connection for a lumbar spine disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for a lumbar spine disorder.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Analysis

In May 2002, the RO held that service connection for a low 
back strain was not warranted.  The RO held that although the 
service medical records demonstrated in-service complaints of 
lumbar pain; there was no post-service medical evidence of 
record of a permanent residual or chronic disability.  This 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2007).

In July 2002, the veteran filed an application to reopen his 
claim of service connection for a lumbar spine disorder.  As 
noted, a final prior decision may be reopened and the 
disposition reviewed if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In this case, the evidence associated with the claims folder 
at the time of the May 2002 rating decision included the 
veteran's service medical records and VA outpatient records 
from April 1998 to April 2002.  It is noted that the veteran 
failed to report for a VA examination scheduled in May 2002.  
The veteran's service medical records demonstrated complaints 
of low back pain.  In October 1988, he was diagnosed as 
having an acute mid-back sprain.  In November 1988, the 
veteran presented complaining of abdominal and low back pain.  
In August 1989, the veteran presented complaining of 
lumbosacral back pain of an unknown etiology.  In December 
1989, the veteran bruised his tailbone.  In January 1990, the 
veteran had a pilonidal cyst excised from his back.  The 
veteran's January 1990 separation examination demonstrated 
complaints of cuts on the feet, a "trick" knee, and 
recurrent back pain.  The RO held that service connection was 
not warranted for a lumbar spine disorder because the medical 
evidence did not demonstrate a chronic back disorder related 
to the veteran's period of service.

The additional evidence received since the last final rating 
decision in May 2002 includes VA treatment records, private 
medical records, a VA examination report dated in November 
2002, and statements and testimony from the veteran.  VA 
treatment records demonstrate complaints and treatment for 
low back pain and muscle spasms.  In November 2002, a VA 
examiner diagnosed the veteran as having lumbar 
radiculopathy.  The examiner indicated that the veteran 
subjectively reported that he had experienced low back pain 
since he was administered an epidural in 1989.  The examiner 
indicated that there was objective evidence of radiculopathy 
in the right lower extremities and x-rays demonstrated mild 
degenerative change at L4.  A January 2003 EMG of the lower 
extremities demonstrated abnormalities consistent with 
lumbosacral radiculopathy involving L5-S1 at or near the 
nerve roots on the right.  


In light of the aforementioned medical evidence of in-service 
back difficulties and a post-service diagnosis of a chronic 
lumbar spine disorder the Board finds that this evidence is 
neither cumulative nor redundant of the evidence previously 
of record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new 
and material evidence has been presented and reopening of the 
claim is in order.



ORDER

The claim of service connection for a lumbar spine disorder 
is reopened, and to this extent the appeal is granted.



REMAND

As to his claim of entitlement to service connection for a 
lumbar spine disorder, the veteran and his wife have 
submitted that he received treatment for his lumbar spine and 
right knee disorders since his discharge from service at the 
VA medical facility in Sepulveda, California.  A review of 
the medical evidence indicates that VA treatment outpatient 
reports have been associated with the record as of April 
1998.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the record all outstanding pertinent medical records 
from the VAMC in Sepulveda from April 1990 to April 1998.  

Once the aforementioned records have been associated with the 
claims folder, the veteran should be afforded a VA 
examination in order to secure an opinion as to the 
relationship, if any, between his current lumbar spine 
disorder and his period of military service.  See 38 U.S.C.A. 
§ 5103A.

With respect to the veteran's claims of entitlement to 
service connection for a right knee disorder, the Board finds 
that additional evidentiary development is necessary.  
Service medical records demonstrate that the veteran was 
diagnosed as having a right knee strain secondary to a 
twisting injury in July 1989.  Post-service, the veteran has 
been diagnosed as having ligamentous laxity.  The Board finds 
that a VA examination as to the etiology of any current right 
knee disorder would be helpful in the adjudication of the 
matter.

As to his claims of entitlement to service connection for 
right and left foot disorders, service medical records 
demonstrate that the veteran was placed on a tennis shoe 
profile, in January 1989, due to cold injury cuts on his 
feet.  The veteran had presented with a one and a half month 
history of cuts on his left heel and complaints of tingling 
in his feet when he showered.  The veteran was told to limit 
his exposure to temperatures under 32 degrees Fahrenheit to 
10 minutes with 15 minutes of warming period to follow.  
Accordingly, the veteran should be afforded a VA examination 
in order to ascertain whether he has current cold weather 
injury residuals to his feet that are related to service.  

The Board notes that the VCAA and the regulations 
implementing it are applicable to the reopened claim for 
service connection for a lumbar spine disorder.  VA has 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) to apprise a claimant of the evidence necessary to 
substantiate his claims for benefits and to make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Notice of the five elements of a service-connection 
claim, including evidence needed to assign a rating and an 
appropriate effective date, must also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
light of the fact that the appeal to reopen the claim of 
service connection for a lumbar spine disorder is granted and 
the matters currently on appeal are that of entitlement to 
service connection for a lumbar spine disorder, a right knee 
disorder, and a bilateral foot disorder, this matter must be 
remanded to ensure that proper notice is provided.

In light of these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), 
to include notification that he should 
submit any pertinent evidence in his 
possession.  The RO should also provide the 
veteran notice regarding the degree of 
disability and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should also tell the veteran to 
provide any evidence in his possession that 
pertains to the claim.  

2.  Obtain copies of all of the veteran's 
treatment records from the VAMC in 
Sepulveda, for the period from April 1990 
to April 1998.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.
        
3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of his current 
lumbar spine disorder.  All indicated tests 
should be accomplished.  The claims folder 
must be made available to the examiner.  
The VA examiner should review the claims 
folder and provide an opinion as to whether 
the veteran's lumbar spine disorder is at 
least as likely as not related to his 
period of active service, to include the 
administration of an epidural prior to the 
excision of a pilonidal cyst.  The report 
of examination should include a complete 
rationale for all opinions rendered.

4.  The veteran should be afforded a VA 
examination to determine whether the 
veteran suffers from any current cold 
weather injury residual in his feet.  All 
indicated tests should be accomplished.  
The claims folder must be made available to 
the examiner.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether the veteran's foot 
disorders are at least as likely as not 
related to his period of active service, to 
include exposure to cold weather.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.
        
5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any current right knee 
disorder.  All indicated tests should be 
accomplished.  The claims folder must be 
made available to the examiner. The VA 
examiner should review the claims folder 
and provide an opinion as to whether the 
veteran's right knee disorder is at least 
as likely as not related to his period of 
active service, to include his in-service 
twisting injury.  The report of examination 
should include a complete rationale for all 
opinions rendered.

6.  Following any additional indicated 
development, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


